Case 2:20-cv-03183-DMG-JC Document 23 Filed 06/02/20 Page 1 of 5 Page ID #:293



                                   UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.        CV 20-3183-DMG (JCx)                                             Date       June 2, 2020

 Title Molly Marie Hayes, et al. v. FCA US LLC, et al.                                            Page      1 of 5

 Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  KANE TIEN                                                      NOT REPORTED
                  Deputy Clerk                                                    Court Reporter

    Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
             None Present                                                         None Present

 Proceedings: IN CHAMBERS—ORDER RE PLAINTIFFS’ MOTION TO REMAND
              ACTION TO LOS ANGELES COUNTY SUPERIOR COURT [13]

       This matter is before the Court on the Motion to Remand (“MTR”) filed by Plaintiffs
 Molly Marie Hayes and Jeffrey Alan Hayes. [Doc. # 13.] For the reasons set forth below, the
 Motion to Remand is GRANTED.

                                            I.
                           FACTUAL AND PROCEDURAL BACKGROUND

         On March 2, 2020, Plaintiffs Molly Marie Hayes and Jeffrey Alan Hayes filed a
 Complaint in Los Angeles County Superior Court against Defendants FCA US LLC (“FCA”)
 and Red Bluff Chrysler Dodge Jeep Ram (“Red Bluff”), alleging claims for violations of
 California’s Song-Beverly Consumer Warranty Act (“Song-Beverly Act”), fraud, and negligent
 repair. Stewart Decl., Ex. A. (“Compl.”) [Doc. # 6].1 Plaintiffs’ negligent repair claim is the
 only claim they bring against Red Bluff, and they bring it against only Red Bluff. See Compl. at
 ¶¶ 58-62. Plaintiffs’ allegations arise from their purchase of a 2017 Chrysler Pacifica from FCA
 and their attempts to have the car repaired by Red Bluff. See generally id.

         On April 6, 2020, FCA removed the case to this Court on the basis of diversity
 jurisdiction. See Notice of Removal [Doc. # 1]. Plaintiffs filed the instant MTR on May 5,
 2020, [Doc. # 13], and it is now fully briefed. Opp. [Doc. # 19]; Reply [Doc. # 21].

                                                    II.
                                             LEGAL STANDARD

        Diversity jurisdiction under 28 U.S.C. § 1332 requires that the parties to a suit be of
 diverse citizenship. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234

         1
             All page references herein are to page numbers inserted by the CM/ECF system.

 CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-03183-DMG-JC Document 23 Filed 06/02/20 Page 2 of 5 Page ID #:294



                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-3183-DMG (JCx)                                       Date     June 2, 2020

 Title Molly Marie Hayes, et al. v. FCA US LLC, et al.                                  Page     2 of 5

 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267, 2 L. Ed. 435 (1806))
 (“Diversity jurisdiction requires complete diversity between the parties—each defendant must be
 a citizen of a different state from each plaintiff.”). “A defendant seeking removal has the burden
 to establish that removal is proper and any doubt is resolved against removability. However, a
 plaintiff seeking remand has the burden to prove that an express exception to removal exists.”
 Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031, 1034 (9th Cir. 2008) (internal
 citations omitted.) “The burden of establishing federal subject matter jurisdiction falls on the
 party invoking removal.” Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941,
 944 (9th Cir. 2009) (citing Toumajian v. Frailey, 135 F.3d 648, 652 (9th Cir. 1998)). There is a
 “strong presumption against removal jurisdiction,” and courts must reject it “if there is any doubt
 as to the right of removal in the first instance.” Geographic Expeditions, Inc. v. Estate of Lhotka
 ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (quoting Gaus v. Miles, Inc., 980 F.2d 564,
 566 (9th Cir. 1992) (per curiam)) (internal quotation marks omitted).

         “[T]here is a general presumption against fraudulent joinder.” Hamilton Materials, Inc.
 v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Yet, fraudulently joined defendants
 do not defeat removal on diversity grounds. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318
 (9th Cir. 1998). “Joinder of a non-diverse defendant is deemed fraudulent, and the defendant’s
 presence in the lawsuit is ignored for purposes of determining diversity, ‘[i]f the plaintiff fails to
 state a cause of action against a resident defendant, and the failure is obvious according to the
 settled rules of the state.’” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)
 (quoting McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).

         When contesting removal, a plaintiff is limited to the allegations stated in its complaint.
 See Ritchey, 139 F.3d at 1318 (to determine whether joinder of a defendant is fraudulent, district
 courts must “look only to a plaintiff’s pleadings to determine removability” and “will determine
 the ‘existence of federal jurisdiction . . . solely by an examination of the plaintiff’s case.”)
 (citations omitted). A defendant opposing remand may introduce evidence beyond the pleadings
 to establish fraudulent joinder. Id. (citing McCabe, 811 F.2d at 1339). A removing defendant
 must “show that there is no possibility that the plaintiff could prevail on any cause of action it
 brought against the non-diverse defendant. Remand must be granted unless the defendant shows
 that the plaintiff would not be afforded leave to amend his complaint to cure the purported
 deficiency.” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (internal
 citations omitted); Rangel v. Bridgestone Retail Operations, LLC, 200 F. Supp. 3d 1024, 1033
 (C.D. Cal. 2016) (same).




 CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-03183-DMG-JC Document 23 Filed 06/02/20 Page 3 of 5 Page ID #:295



                                UNITED STATES DISTRICT COURT                       JS-6 / REMAND
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

 Case No.      CV 20-3183-DMG (JCx)                                           Date     June 2, 2020

 Title Molly Marie Hayes, et al. v. FCA US LLC, et al.                                       Page     3 of 5

                                                   III.
                                               DISCUSSION

         The parties dispute whether they are completely diverse and whether there is a sufficient
 amount in controversy. The Court need not resolve the parties’ dispute over the amount in
 controversy, however, because the parties are not completely diverse. FCA is a Delaware
 limited liability company with its principal place of business in Michigan.2 Notice of Removal at
 ¶ 27. Red Bluff is a corporate citizen of California. Compl. at ¶ 5. Plaintiffs are also California
 citizens. Notice of Removal at ¶ 26. Despite the apparent overlap of citizenship, FCA contends
 that the Court should disregard Red Bluff’s California citizenship because Red Bluff was
 fraudulently joined to eliminate the Court’s jurisdiction. In the alternative, FCA asks the Court
 to exercise discretion under Federal Rule of Civil Procedure 21 to sever Red Bluff from this
 action. See Opp. at 19-20.

 A.      Red Bluff Was Not Fraudulently Joined

         FCA makes three main arguments that Plaintiffs fraudulently joined Red Bluff: (1)
 Plaintiffs’ only intention in joining Red Bluff was to destroy diversity; (2) the economic loss rule
 bars Plaintiffs’ negligent repair claim; and (3) Plaintiffs have failed to adequately plead their
 negligent repair claim. None of these arguments is persuasive.

        First, Plaintiffs’ subjective intent in joining Red Bluff —whatever it may have been—has
 no impact on the Court’s fraudulent joinder analysis. As a rule, the fraudulent joinder analysis
 “does not implicate a plaintiff’s subjective intent” in bringing suit against a non-diverse
 defendant. See Rangel, 200 F. Supp. 3d at 1030 (citing McCabe, 811 F.2d at 1339).

         Second, the economic loss rule does not bar Plaintiffs’ negligent repair claim. In
 California, “[o]ne who undertakes repairs has a duty arising in tort to do them without
 negligence.” Sabicer v. Ford Motor Co., 362 F. Supp. 3d 837, 840–41 (C.D. Cal. 2019) (citing
 Sw. Forest Indus., Inc. v. Westinghouse Elec. Corp., 422 F.2d 1013, 1020 (9th Cir. 1970)). To
 succeed in a claim for negligent repair, a plaintiff must establish the well-known elements of a
 negligence claim: duty, breach, causation, and damages. Id. (citing Burgess v. Superior Court, 2
 Cal. 4th 1064, 1072 (1992)).



         2
            Plaintiffs argue that there is an absence of complete diversity because both Red Bluff and FCA are
 California citizens. Since, as discussed below, Red Bluff is a California citizen and not a sham defendant for
 purposes of this motion, the Court need not fully discuss FCA’s citizenship.

 CV-90                                 CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:20-cv-03183-DMG-JC Document 23 Filed 06/02/20 Page 4 of 5 Page ID #:296



                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-3183-DMG (JCx)                                      Date     June 2, 2020

 Title Molly Marie Hayes, et al. v. FCA US LLC, et al.                                 Page     4 of 5

         The economic loss rule “requires a purchaser to recover in contract for purely economic
 loss due to disappointed expectations, unless he can demonstrate harm above and beyond a
 broken contractual promise.” Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 988
 (2004). The rule exists to prevent “the law of contract and the law of tort from dissolving one
 into the other.” Id. But California courts recognize an exception to the rule where the contract at
 issue was for services, rather than goods. See N. Am. Chem. Co. v. Superior Court, 59 Cal. App.
 4th 764, 780-81 (1997). In such cases, a negligent failure to perform contractual duties
 competently “may be both a breach of contract and a tort.” Id. at 774; see also Ladore v. Sony
 Computer Entm't Am., LLC, 75 F. Supp. 3d 1065, 1075 (N.D. Cal. 2014) (citing N. Am. Chem.
 Co. and recognizing that the economic loss rule does not bar recovery in tort arising from a
 contract for services).

          Since Plaintiffs allege that Red Bluff failed to adequately perform repair services on their
 vehicle, their claim falls within the exception to the economic loss rule. But even if the rule did
 apply generally to this case, FCA’s argument for why it bars Plaintiffs claim is misplaced. FCA
 relies on In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab. Litig., to argue that
 the Court should deny Plaintiffs’ MTR because they have “not pointed to any allegations
 establishing that the Dealer’s allegedly negligent repair of their vehicles injured them or their
 property, such as by causing an accident in which they were injured or their vehicles damaged.”
 2018 WL 5905942, at *6 (C.D. Cal. Sept. 10, 2018)). But the In re Ford court did not discuss
 the fact that, in California, “the economic loss rule does not necessarily bar recovery in tort for
 damage that a defective product (e.g., a window) causes to other portions of a larger product
 (e.g., a house) into which the former has been incorporated.” KB Home v. Superior Court, 112
 Cal. App. 4th 1076, 1085, 5 Cal. (2003). This concept maps onto Plaintiffs’ allegations that their
 vehicle’s defective transmission damaged the vehicle into which it was incorporated by reducing
 its value and making it less safe. Whether or not the defects of which Plaintiffs complain
 actually did harm the value or safety of the vehicle is a question of fact that the Court cannot
 resolve at the pleading stage. See In re Gen. Motors LLC CP4 Fuel Pump Litig., 393 F. Supp. 3d
 871, 883 (N.D. Cal. 2019). Plaintiffs’ allegations would therefore be sufficient to fall within the
 rule set out in KB Home.

         Third, FCA’s argument that Plaintiffs have failed to adequately plead their negligent
 repair claim misunderstands the legal standards governing fraudulent joinder. See Opp. at 18-19.
 As discussed above, regardless of whether a plaintiff’s current complaint is adequate to state a
 claim against a non-diverse defendant, federal courts must remand cases unless the defendant
 shows that the plaintiff “would not be afforded leave to amend his complaint to cure the
 purported deficiency.” Padilla, 697 F. Supp. 2d at 1159; Rangel, 200 F. Supp. 3d at 1033. Even
 assuming that Plaintiffs’ negligent repair claims are deficient as currently pled, FCA has made

 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-03183-DMG-JC Document 23 Filed 06/02/20 Page 5 of 5 Page ID #:297



                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-3183-DMG (JCx)                                      Date     June 2, 2020

 Title Molly Marie Hayes, et al. v. FCA US LLC, et al.                                Page     5 of 5

 no effort to demonstrate that Plaintiffs could not cure those deficiencies if given leave to amend
 in Los Angeles County Superior Court. Given California’s liberal pleading standard, the Court
 determines that Plaintiffs would likely receive such leave if it were necessary. See Howard v.
 Cty. of San Diego, 184 Cal. App. 4th 1422, 1428 (2010) (stating that a California “court's
 discretion will usually be exercised liberally to permit amendment of the pleadings”).

        In sum, FCA has failed to show that Plaintiffs fraudulently joined Red Bluff as a
 Defendant in this action. The Court therefore must consider Red Bluff’s California citizenship
 and conclude that there is no complete diversity in this action.

 B.      Rule 21 Severance Is Inappropriate

          FCA also requests, in the alternative, that the Court exercise its discretion under Federal
 Rule of Civil Procedure Rule 21 to sever Red Bluff from this case. Opp. at 19-20. As a rule,
 district courts “may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21. But the
 discretion to dismiss a party “is not a requirement that [courts] do so.” Mendoza v. Nordstrom,
 865 F.3d 1261, 1266 (9th Cir. 2017) (internal citations omitted). Indeed, the discretion to sever a
 party under Rule 21 should be “exercised sparingly after considering whether such dismissal will
 prejudice any of the parties in the litigation.” Sabicer, 362 F. Supp. 3d at 842 (citing Newman-
 Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989)).

        FCA has not explained how adjudicating this case with Red Bluff as a co-Defendant
 would prejudice it in any way. See Opp. at 16-19. Nor would letting the litigation proceed with
 Red Bluff as a party appear to prejudice Plaintiffs or Red Bluff. Indeed, it would be
 inappropriate to sever Red Bluff from the case because Plaintiffs’ claims against FCA and Red
 Bluff are “sufficiently intertwined, factually and legally, that severance would be inconvenient
 and inefficient.” Sabicer, 362 F. Supp. 3d at 842. In the interest of judicial efficiency, and to
 save the parties from duplication of effort, the Court declines to sever Red Bluff from the action.

                                              IV.
                                          CONCLUSION

        In light of the foregoing, the Court GRANTS Plaintiffs’ Motion to Remand. This case is
 hereby REMANDED to the Los Angeles County Superior Court. The June 5, 2020 hearing is
 VACATED.

 IT IS SO ORDERED.


 CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
